DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered Claims 18-20 have been renumbered Claims 17-19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

For instance, Claim 1 transition statement occurs much later in the body of the claim, whereby it is unclear where the metes and bounds of the limitations are being clearly claimed.  Also, the claim language is replete with a lot of incorrect antecedent bases (e.g., voltage reducer (unit) is noted several times), as well as not positively reciting the limitations (e.g., “another aspect of the invention is that solar cell can be added instead of LED spot lights for longer flight time as well).
Applicant should also be aware that the claimed invention should be supported by the specification and drawings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar et al. (U.S. Patent 10,669,042 B2).
With regards to Claim 1, as best understood given the 112 rejection above, Molnar discloses a lighting and displays device [Figures 1-14], for use as a spotlights or display unit of a drone or drones (10); said drone having a drone body (12); at least one drone with voltage reducer unit; and at least one tethering auxiliary battery or generator for powering drone (30); a wireless receiver; an electronic controller; and a flight controller Remote controller; a switch or a remote for turning on lights and system component's, said lighting device for drone LED spotlight comprising: the drone body having a mount for mounting lights (110); the drone propellers act (16) as a cooling device to keep LED lamps cool; the drone having a body lighting mounting bracket (131); having an hook connection mounted underneath the body of the drone left and right (18); a remote LED spotlight (110); a controller for changing colors of the LED spotlight for party lights or blinking lights or just bright white lights; a voltage reducer for powering drone or drones component's and for drone LED spot lights; the mounting bracket has at least one LED spot lights and is mount to the drone body; a remote switch for powering the LED spotlights and voltage reducer for reducing the voltage from 12 volts to 3.5 volts (or higher); the LED bright spot lights are mounted to the body underside of the drone facing down; and or side mounted facing outward, that are independently from the drone internal lights; from the top to the right, then down and then to the left, and back up to the top; the LED spotlight lighting for outdoor nighttime activity such as parties, sports or road construction; the light also has flashing lights effect; a tethering system that can maintain several drones at the same time; a small generator or batteries; another aspect of the invention is that solar cell can be added instead of LED spot lights for longer flight time as well [see Figures 1-14].
With regards to Claim 2, as best understood given the 112 rejection, Molnar discloses the bright visible LED spot lights that is concentrated underneath the body of the drone or drones; 
With regards to Claim 3, as best understood given the 112 rejection, Molnar discloses the drone body has a lighting connecting mounts with at least one Voltage reducer and at least one or more rotating blades [note Figures 1-14].
With regards to Claim 4, as best understood given the 112 rejection, Molnar discloses LED spot lights are mounted on a lite weight material such as aluminum or plastic that is made in a square or rectangular in shape [note Figures 1-14 and Column 10, Lines 56-67].
With regards to Claim 5, as best understood given the 112 rejection, Molnar discloses the drone lighting bracket has mounting holes for mounting items [note Figure 5E].
With regards to Claim 6, as best understood given the 112 rejection, Molnar discloses the drone propellers act as a cooling device to keep LED spot lights from overheating [note Figures 1-14].  
With regards to Claim 7, as best understood given the 112 rejection, Molnar discloses the drone body has a mount for mounting lights or hanging lights from the bottom of the drone said tethers [note Figures 1-14].  
With regards to Claim 8, as best understood given the 112 rejection, Molnar discloses the drone power has a power output connection for powering other drone units [note Figures 1-14].
With regards to Claim 9, as best understood given the 112 rejection, Molnar discloses the drone has a mounting bracket for mounting LED lights strips as a display light [note Figures 1-14].  
With regards to Claim 10, as best understood given the 112 rejection, Molnar discloses the drone is control by a flight controller, which is a remote controller to activate the drone [note Figures 1-14].  
With regards to Claim 11, as best understood given the 112 rejection, Molnar discloses a remote controller switch for turning on power for drone spotlight and voltage reducer [note Figures 1-14].  
With regards to Claim 12, as best understood given the 112 rejection, Molnar discloses the auxiliary battery or generator supplies continuous operating power to the drone and LED light for an extended length of time [note Figures 1-14].  
With regards to Claim 13, as best understood given the 112 rejection, Molnar discloses a lighting device for a drone body, a microcontroller; a wireless receiver; whereby the LED lights strip maybe program to display image and color light show [note Figures 1-14].
With regards to Claim 14, as best understood given the 112 rejection, Molnar discloses by mounting solar cell instead of LED spot lights in the place of the light mounting area the drone will maintain a much longer flight time [note Figures 1-14].
With regards to Claim 15, as best understood given the 112 rejection, Molnar discloses the longer battery or generator life lasting for hours, on a drone or a quadcopter [note Figures 1-14].
With regards to Claim 16, as best understood given the 112 rejection, Molnar discloses self-piloting once in the air, sensors can be mounted on all sides of the drone to keep it safe by avoiding obstacles; a smartphone connected to the controller using an app [note Figures 1-14].
With regards to Claim 17, as best understood given the 112 rejection, Molnar discloses the drone has a smartphone connected to the controller using an app, remote for changing the colors of the LED light strip [note Figures 1-14]. 
With regards to Claim 18, as best understood given the 112 rejection, Molnar discloses the drone is wire and wirelessly connected to a flight controller images to activate display LED [note Figures 1-14].
With regards to Claim 19, as best understood given the 112 rejection, Molnar discloses the battery or generator and solar panels for continuous powering and flight time in the air, also having optional sensors and controls [note Figures 1-14].
Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 27, 2022

/Jason M Han/Primary Examiner, Art Unit 2875